Citation Nr: 0631846	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to special monthly compensation based on 
loss of use of the lower extremities.

2.  Entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility 
for a special home adaption grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.   He was determined to be incompetent for VA 
purposes in April 2003.  See 38 C.F.R. 
§ 3.353 (2006).  The evidence of record indicates that 
veteran's spouse is his legal guardian.

This case comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In a January 2004 rating decision, entitlement to a 
certificate of eligibility for specially adapted housing or 
a certificate of eligibility for a special home adaption 
grant was denied.  The appellant perfected an appeal of that 
denial.

In a May 2005 rating decision, entitlement to special 
monthly compensation based on loss of use of the lower 
extremities was denied.  The appellant perfected an appeal 
of that denial.

In September 2006, the Board granted a motion to advance the 
appellant's claim on the Board docket based on the advanced 
age of the veteran.  See 38 C.F.R. § 20.900(c) (2006).

Issue not on appeal

In a December 2002 rating decision, entitlement to special 
monthly compensation based on the account of being so 
helpless as to be in need of regular aid and attendance of 
another was denied.  The appellant filed a Notice of 
Disagreement with that determination.  In a May 2003 
Decision Review Officer decision, special monthly 
compensation based on the need of aid and attendance was 
granted.  To the Board's knowledge, the appellant has not 
filed an appeal as to the effective date of the grant of 
special monthly compensation.  Accordingly, that issue is 
not within the Board's jurisdiction and it will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the 
VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: chronic obstructive pulmonary disease, rated as 
100 percent disabling; major depressive disorder, rated as 
70 percent disabling; residuals of tonsillitis, rated as 
zero percent disabling; and nicotine dependence, rated as 
zero percent disabling.

2.  The medical and other evidence of record does not reveal 
that the veteran has lost the use of both lower extremities 
due to service-connected disability, as manifested by no 
effective function remaining other than that which would be 
equally served by an amputation with use of a suitable 
prosthetic appliance.

3.  The veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of the lower extremities have not been 
established.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 
3.350 (2006).

2.  The basic eligibility requirements for a certificate for 
specially adapted housing or a certificate for a special 
home adaption grant have not established.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to special monthly 
compensation based on loss of use of the lower extremities 
and entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility 
for a special home adaption grant.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claims in letters dated 
in August 2003 and March 2005, whereby the appellant and the 
veteran were advised of the provisions relating to the VCAA, 
to include advising her and him of what the evidence must 
show to establish entitlement to special monthly 
compensation based on loss of use of the lower extremities 
and entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility 
for a special home adaption grant.  Accordingly, the 
appellant was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  

As for the evidence to be provided by the appellant, she was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

In the March 2005 VCAA letter, the appellant was informed 
that VA would be scheduling the veteran for a medical 
examination.  [A VA examination was conducted in April 
2005.]

In the August 2003 VCAA letter, the appellant was informed 
that VA would obtain any identified VA medical records and 
any private medical record for which she provided an 
authorization of release.  In the March 2005 VCAA letter, 
the appellant was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The appellant was also 
informed that VA make reasonable efforts to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the August 2003 VCAA letter, the RO informed the 
appellant that she may submit any evidence herself that is 
not of record.  Furthermore, the March 2005 VCAA letter 
specifically informed the appellant to submit any evidence 
in her possession that pertained to the claim.  This request 
was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letters thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letter informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must 
be sent prior to adjudication of an issue by the RO.  In 
this case, the issue of entitlement to a certificate of 
eligibility for specially adapted housing or a certificate 
of eligibility for a special home adaption grant was 
adjudicated by the RO in January 2004, after the August 2003 
VCAA letter.  Similarly, the claim of entitlement to special 
monthly compensation based on loss of use of the lower 
extremities was adjudicated by the RO in May 2005, after the 
March 2005 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities that underlie the 
claims.  Moreover, as explained above, the appellant has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to the veteran's current level of 
disability.  

As discussed in detail below, the two claims on appeal are 
being denied.  Any question as to an effective date to be 
assigned is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the appellant in the Board's 
considering these issues.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  In fact, in 
September 2006 written argument, the appellant's 
representative expressly waived any further notice as 
provided by the VCAA because of the veteran's advanced age.

Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private medical records, and a report of a 
VA examination, which will be described below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  
In fact, the Board notes that in September 2006 written 
argument, the appellant's representative expressly waived 
any further development as provided by the VCAA because of 
the veteran's advanced age.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of the claims.  She has 
retained the services of a representative.  She did not 
request a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Special Monthly Compensation

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one foot or both feet.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. 
§ 3.350(a) (2006).  This SMC is in addition to SMC received 
under 38 U.S.C.A. § 1114(l) based on being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  As noted above, in a May 2003 Decision Review 
Officer decision, SMC under 38 U.S.C.A. § 1114(l) based on 
aid and attendance was granted.

Loss of use of the foot, for the purpose of SMC, will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2006).

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches or more, 
will constitute loss of use of the hand or foot involved.  
38 C.F.R. § 3.350(a)(2).  Also considered as loss of use of 
the foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis 
of the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation 
with use of a suitable prosthetic appliance.  The Court also 
stated that in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus, 
the anatomical loss or loss of use of one lower extremity, 
or (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (4) the loss or loss of use of 
one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809(a)-(b) (2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2006).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has 
not previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101(a); and is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2006).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

The veteran's service-connected disabilities are the 
following: chronic obstructive pulmonary disease (COPD), 
rated as 100 percent disabling; major depressive disorder, 
rated as 70 percent disabling; residuals of tonsillitis, 
rated as zero percent disabling; and nicotine dependence, 
rated as zero percent disabling.  As noted above, the 
veteran is currently receiving SMC on basis of the need for 
aid and attendance.

It is clear from the appellant's presentation that her focus 
is on disability caused by the service-connected COPD.  A 
review of the veteran's claims folder indicates that the 
remaining three service-connected disabilities have little 
or no impact on the matters before the Board, which in 
essence concern ambulation.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
disabilities, the veteran has peripheral neuropathy in the 
lower extremities.  SMC and financial assistance to acquire 
specially adapted housing or a certificate of eligibility 
for a special home adaptation grant can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. §§ 1114, 
2101 (West 2002).  Thus, in determining the veteran's 
eligibility for additional SMC and specially adapted housing 
benefits or a special home adaptation grant, it is incumbent 
upon the Board to identify, and disregard, any pathology 
associated with a nonservice-connected disability.  However, 
the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Cf. Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).

Special Monthly Compensation

The appellant and her representative assert that the veteran 
has no use of his lower extremities because he cannot walk 
long distances due to dyspnea from his service-connected 
COPD and because he uses a walker due to syncope and 
frequent falls resulting from his service-connected COPD.

As noted, for the purpose of SMC, loss of use of the foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance and 
propulsion, etc., can be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350, 4.63 (2006).

There is no question that the veteran is severely 
compromised physically due to his service-connected 
disabilities, principally COPD.  This is recognized in the 
100 percent disability rating which has been assigned by VA.  
Moreover, the evidence, to include medical records, clearly 
demonstrates that he cannot walk long distances because of 
his COPD, and that he is disabled to some degree as a 
consequence thereof.  Nonetheless, for reasons explained 
immediately below the Board has concluded that the evidence 
does not demonstrate that his impairment due to COPD is at a 
level that could be deemed to constitute "loss of use" of 
the lower extremities for purposes of SMC.

To determine whether the veteran has effective function 
remaining other than that which would be equally well served 
by an amputation with use of a suitable prosthetic 
appliance, the Board has sympathetically and carefully 
reviewed the record.  In that regard, the Board finds that 
the evidence of record overwhelmingly shows that the veteran 
does not have loss of use of either lower extremity due to a 
service-connected disability.

A July 2006 VA treatment record shows that the veteran uses 
a wheelchair to travel long distances, distances beyond 250 
feet.  However, he is still able to ambulate, albeit not 
very far without shortness of breath.  The report of the 
April 2005 VA examination reflects that the veteran was able 
to walk 100 feet without shortness of breath.  

While the appellant disputes the veteran's ability to walk 
that far and although a VA doctor stated in May 2005 that it 
was difficult for the veteran to exert at all because of his 
COPD, the July 2006 VA treatment record reveals that the 
veteran is still able to walk 50 feet without dyspnea on 
exertion.  Moreover, a private registered nurse case manager 
noted in a statement received in August 2006 that the 
veteran could walk 50 to 100 feet without shortness of 
breath.  Thus, the moist specific evidence indicates that 
the veteran is indeed able to walk shot distances without 
assistance.

Moreover, the evidence of record indicates that the 
veteran's problems with ambulating spring not from his COPD 
but rather from the non service-connected bilateral 
peripheral neuropathy referred to above.  The nurse case 
manager also stated that the veteran used a four-wheeled 
walker constantly in the home due to weakness and frequent 
falls resulting from neuropathy of the upper and lower 
extremities.  In other words, the registered nurse did not 
indicate that the veteran used the walker because of his 
COPD.  


The appellant's representative asserted in September 2006 
written argument that the veteran's COPD is manifested by 
syncope and frequent falls and that, thus, the veteran's use 
of a walker in his home is due to his COPD.  However, the 
only competent medical evidence on this point, a February 
2006 VA hospitalization record, shows that the veteran's 
increased weakness, dizziness, and confusion were related to 
non service-connected acute renal failure.  COPD is not 
indicated in the medical evidence as being a cause of the 
veteran's difficulties.   
 
The appellant's representative, as a lay person without 
medical training, is not competent to comment on medical 
matters such as symptoms attributable to a medical 
disability.  Similarly, neither the appellant nor her 
representative is competent to determine whether the veteran 
can or cannot ambulate due to his COPD and if so, how far 
the veteran can ambulate.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].    

In short, the competent and probative evidence of record 
does not demonstrate that the veteran's service-connected 
COPD, or any other service-connected disability, prevents 
him from being able to walk at all or otherwise use the 
lower extremities.  Indeed, the medical evidence shows that 
exertion causes an exacerbation of the service-connected 
COPD, resulting in shortness of breath, rather than the COPD 
causing the veteran to be unable to move his lower 
extremities.  It is clear from the medical evidence that non 
service-connected physical problems, to include bilateral 
peripheral neuropathy of the lower extremities as well as 
renal failure, are the source of the veteran's alleged 
inability to ambulate.

For these reasons, the Board finds that the evidence of 
record does not show that due to a service-connected 
disability, the veteran has lost the use of his lower 
extremities, nor does it show that no effective function 
remains other than that which would be equally well served 
by an amputation stump at the site of election below the 
knee with the use of a suitable prosthetic appliance.  The 
evidence shows that, despite limitations due to dyspnea on 
exertion, the veteran retains sufficient balance, 
propulsion, etc. which could not be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350, 4.63 (2006).  While the veteran has dyspnea on 
exertion, there is no evidence that the veteran's service-
connected disabilities, in particular COPD, result in no 
effective function remaining other than that which would be 
equally served by an amputation with use of a suitable 
prosthetic appliance.  See Tucker, supra.

Furthermore, the Board notes that examinations have not 
shown that due to a service-connected disability, the 
veteran has ankylosis of either knee, shortening of either 
lower extremity, or complete paralysis of the external 
popliteal nerve and consequent foot drop.  See 38 C.F.R. § 
4.63.

In summary, the Board finds that the evidence reflects that 
although the veteran does have some loss of function in his 
ability to walk significant distances due to his service-
connected COPD, such loss of function does not does not 
result in loss of use of the lower extremities for purposes 
of special monthly compensation.  

Basic eligibility requirements for a certificate for 
specially adapted housing or a certificate for a special 
home adaption grant

The veteran also seeks specially adapted housing or a 
certificate of eligibility for a special home adaption 
grant.  In substance, the appellant contends that such is 
warranted because the veteran frequently uses a walker or 
wheelchair to assist with ambulation.

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
must be demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2006). 
[Because the veteran has not lost the use of either upper 
extremity and is not blind, the other subparagraphs of 38 
C.F.R. § 3.809(b) are not for application in this case.  The 
appellant does not contend otherwise.]

Much of the medical evidence pertinent to this issue has 
been discussed in connection with the first issue on appeal.  
As noted above, the evidence, to include medical records, 
clearly demonstrates that the veteran cannot walk long 
distances because of his COPD, and that he is disabled to 
some degree as a consequence thereof.  Nonetheless, for 
reasons explained immediately below the Board has concluded 
that the evidence does not demonstrate that his impairment 
is at a level that could be deemed to constitute "loss of 
use" of either lower extremity for purposes of specially 
adapted housing or a certificate of eligibility for a 
special home adaption grant.  In particular, as alluded to 
above, the medical evidence of record indicates that the 
veteran uses a walker or wheelchair due to non service-
connected causes.

A careful review of the veteran's claims file indicates that 
the veteran's COPD does not preclude ambulation for short 
distances without assistive devices.  As noted above, 
although a May 2005 statement of a VA doctor reflects that 
it was difficult for the veteran to exert at all, the April 
2005 VA examiner reported that the veteran was able to walk 
100 feet without shortness of breath.  Moreover, even though 
the appellant disputes whether the veteran can really walk 
100 feet, a July 2006 VA treatment record reveals that the 
veteran was still able to walk 50 feet without dyspnea on 
exertion and a private registered nurse noted that the 
veteran's endurance was still 50 to 100 feet without 
shortness of breath.  

The Board notes there is evidence that the veteran uses a 
wheelchair for traveling long distances.  Specifically, the 
July 2006 VA treatment record shows that the veteran needs a 
wheelchair to travel distances farther than 250 feet.  As 
noted above, loss of use of the lower extremities is found 
in situations in which the regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion is required.  In this case, there is no evidence 
that the veteran constantly requires a wheelchair.  
Specifically, there is no evidence that the veteran uses a 
wheelchair in his house.  

The Board notes that the veteran regularly and constantly 
uses a walker in the confines of his house.  Regular and 
constant use of a walker as a normal mode of locomotion 
would constitute a situation in which there is loss of use 
of the lower extremities.  Therefore, the question is 
whether the veteran regularly and constantly uses a walker 
in the confines of his house because of a service-connected 
disability, such as COPD.  The evidence, which has been 
discussed above in connection with the first issue on 
appeal, shows that he does not.

The registered nurse case manager stated that the veteran 
used a four-wheeled walker constantly in the home due to 
weakness and frequent falls resulting from neuropathy of the 
upper and lower extremities.  The registered nurse did not 
indicate that the veteran used the walker because of his 
COPD.  The February 2006 VA hospitalization record shows 
that the veteran's increased weakness, dizziness, and 
confusion were related to acute renal failure.  Neither the 
peripheral neuropathy or the renal failure are service 
connected.

The Board again notes the appellant's representative's 
assertion in September 2006 that the veteran's COPD is 
manifested by syncope and frequent falls and that, thus, the 
veteran's use of a walker in his home is due to his COPD.  
There is no competent medical evidence which is supportive 
of  this lay assertion.  Indeed, as indicated above the 
evidence indicates that these symptoms are caused by non 
service-connected acute renal failure.  The assertion of the 
representative accordingly lacks probative value.  Espiritu, 
supra.

Thus, while the veteran's locomotion may be impaired, 
locomotion is not "precluded" without use of an assistive 
device.  

In short, for reasons expressed above the Board has 
concluded that the level of disability that has been 
demonstrated due to the service-connected disabilities does 
not approximate loss of use of the hands or lower 
extremities.  The veteran therefore does not meet any of the 
basic eligibility requirements for entitlement to a 
certificate for either specially adapted housing under 38 
U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809.   Because the requirements of law are not 
met, the appellant's claim is denied.

The veteran is also not eligible for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  Eligibility 
for such a grant requires blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  See 38 C.F.R. § 3.809a (b) (2006).  In the 
instant case, there is no evidence that the veteran is 
blind, and the appellant does not contend as much.  
Moreover, he has not lost the use of either hand.  The 
veteran is therefore not eligible for a special home 
adaptation grant.  Accordingly, this claim must also be 
denied.



ORDER

Entitlement to special monthly compensation for loss of use 
of the lower extremities is denied.

Entitlement to a certificate for specially adapted housing 
or a certificate for a special home adaption grant is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


